TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00599-CR


Jose Olivo Beltran, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-01-269, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Alexander L. Calhoun, is ordered to tender a brief in this cause no later than July 12,
2004.  No further extension of time will be granted.
It is ordered May 18, 2004.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish